Citation Nr: 0937293	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-04 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to November 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The Veteran testified at a September 2008 Travel Board 
Hearing.

In January 2009, the Board remanded the claim to the RO 
through the Appeals Management Center (AMC) for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  In an August 2001 rating decision, the RO denied service 
connection for tinnitus.

2.  Evidence added to the record since the August 2001 rating 
decision concerning the Veteran's claim for tinnitus does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A rating decision in August 2001 which denied entitlement 
to service connection for tinnitus is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  Additional evidence received since the August 2001 
decision is not new and material, and the claim of 
entitlement to service connection for tinnitus is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

Complete VCAA-compliant notice was sent in March and July 
2005 and February 2009 and the claim was readjudicated in a 
July 2009 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Furthermore, the 
specific evidence needed to reopen claims, as is now required 
by Kent v. Nicholson, 20 Vet. App. 1 (2006), was provided in 
the February 2009 letter to the Veteran.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issue on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records and post-service medical records from 
the facilities identified by the Veteran.

VCAA also requires VA to assist the claimant by providing a 
medical examination when such is necessary to make a decision 
on the claim.  Solicitation of a medical opinion is not 
required in a claim to reopen until new and material evidence 
is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

New and Material Evidence

The Veteran's claim of service connection for tinnitus was 
denied by an August 2001 rating decision.  He was advised of 
this rating decision in an August 2001 letter.  He did not, 
however, file a notice of disagreement and that rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

In a March 2005 written statement, the Veteran indicated that 
he was again seeking service connection for tinnitus.  To 
reopen a claim, new and material evidence must be presented 
or secured.  38 U.S.C.A. § 5108.  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).

For claims filed after August 2001, such as this claim, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
Veteran or otherwise associated with the claims folder since 
the final decision in August 2001.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The relevant evidence of record at the time of the August 
2001 decision consisted of the Veteran's service treatment 
records and findings from a July 2001 VA examination which 
showed a diagnosis of tinnitus.  The Veteran had reported in-
service noise exposure from artillery firing and tanks.  He 
had stated that although he was a cook, he was often involved 
in field exercises during Bivouacs.  He indicated that the 
ringing in his ears began about 1962 or 1963 and has 
persisted.  Based on the Veteran's reported history, the 
examiner concluded that his tinnitus developed as a result of 
acoustic trauma in service.  The RO denied the claim of 
entitlement to service connection for tinnitus on the basis 
that there was no evidence that the Veteran was treated for 
tinnitus in service.  Moreover, the RO noted that service 
records did not contain any evidence showing that the 
Veteran's military duties put him at risk for acoustical 
trauma.    

Evidence received since the time of the RO's August 2001 
decision, consists of a 1997 VA Agent Orange Examination, an 
August 2001 VA ENT examination and September 2008 Board 
hearing testimony.  The Agent Orange Examination showed a 
diagnosis of tinnitus.  More specifically, the August 2001 VA 
examination report also showed a diagnosis of tinnitus which 
the examiner determined was most likely related to acoustic 
trauma in service based on the Veteran's report of  noise 
exposure during service from tank guns and mortar explosions.  
At the September 2008 Board hearing, the Veteran continued to 
provide a history of noise exposure in service consistent 
with the statements provided at the previous VA examinations.  

The Board finds that the evidence submitted is new because it 
had not been previously submitted to agency decision makers.  
This evidence, however, is not material because while it 
shows that a VA examiner has related the Veteran's tinnitus 
to noise exposure in service, there is still no evidence that 
the Veteran's military duties put him at risk for such 
acoustic trauma.  What was missing in the August 2001 rating 
decision is still missing now.  Since the August 2001 rating 
decision, the Veteran has continued to reiterate that he was 
subjected to acoustic trauma in service in the form of 
exposure to tanks and artillery fire which the RO had 
previously determined was not supported by the evidence of 
record.  

As no new or material evidence has been received, the 
petition to reopen the claim for service connection for 
tinnitus must be denied.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).



	(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has not been received, the 
application to reopen the claim of service connection for 
tinnitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


